Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information - 37 C.F.R. § 1.105

Applicant and Assignee of this application are required under 37 C.F.R. 1.105 to provide the following that the Examiner has determined is reasonably necessary to the examination of this application. 
In the IDS filed on 3/14/20, applicants submitted 18 pages of citations.  In total, the IDS cited 191 references.  The extraordinary large number of references pose a serious burden on the Office. 
The instant claims are drawn to a method, system and medium including the selection of a software module from a plurality of software modules having machine learning algorithms to handle a machine learning task based on a metric of resource utilization associated with the software module.
The Examiner has considered a sample of 15 references from the first page of the IDS filed on 3/14/20 including: US PG Pub. 2003/0204644 which directs to developing, deploying and debugging software agents; US PG Pub. 2003/0084349 directs to early warning system for network attacks; US PG Pub. 2002/0120725 directs to agent for updating applications; US PG Pub. 2002/0100035 directs to asynchronous update of software; US Patent 9,807,106 directs mitigating malicious attack on a blockchain data structure; US Patent 9,495,668 directs to solving a problem involving inversion of a one way function; US Patent 9,466,051 directs funding access in a distributed environment;  US Patent 9,183,378 directs to runtime based 
For this reason, the request for information is considered necessary to consider any reference cited by the applicant in the IDS filed on 11/11/19 and 3/14/20.

In response to this requirement, please provide any of the following:
Specify which of the 191 cited references disclosed the claimed features of selecting a software module having a particular machine learning algorithm among a plurality of software modules based on resource utilization associated with the software module.  
Specify which of the 191 cited references are most relevant to the examination of the claims in the instant application.
 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained will be accepted as a complete reply to the requirement for that item.

The requirement is given the same period for reply as the instant action on the merits.  See MPEP 704.13.

DETAILED ACTION
This office action is in response to the preliminary amendment filed on 11/7/19 amending claims 1-15.  Claims 1-15 are pending in the application. 


Claim Objections
Claims 1, 6-7 and 14 are objected to because of the following informalities:  recitations of “each software module” should read --each of the software modules-- or --each of the plurality of discrete software modules-- for proper referencing of previously recited limitation(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


“a machine learning algorithm as an executable software component configurable to approximate a function relating a domain data set to a range data 5set, a data store, and a message handler as an executable software component arranged to receive input data and communicate output data for the software module, wherein the message handler is adapted to determine domain parameters for the machine learning algorithm based on the input data and to generate the output data based on a result generated by the machine learning algorithm, each software module having associated a metric of resource utilization by the software module” - is not accorded any patentable weight for the purpose of this 35 USC 101 analysis, since the steps of “receiving” and “selecting” in the body of the claim is the metes and bounds of the process and its usage in the preamble applies to the goal of executing a plurality of discrete software modules of the preamble.
  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional step of receiving a request for a machine learning task which is insignificant pre-solution activity and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a receiving a request for a machine learning task is conventional and is insignificant pre-solution activity, such that a mere request to solicit a decision or response cannot provide an inventive concept. The claim is not patent eligible.

As to claims 2-12, these claims are rejected with the same rationale as claim 1 above. 
As to claim 13, this claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the additional limitation of providing a load-balancing component, which is a process that can be perform in the mind.  More specifically, the step of “providing” in the context of the claim encompass introducing an additional element in to a decision making process that can be perform in the mind, therefore, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the provided load-balancing component being in communication with each of the software modules via a communication channel which described nothing more than a computer or used of a computer’s basic function of communicating information and does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations and does not improve the functioning of a computer or technology but simply amount to generally linking the use of the abstract idea to a particular technological environment. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a component being in communication with each of the software modules via a communication channel which described nothing more than a computer or conventional used of a computer’s basic function of communicating information and provides no meaningful limitations that amount to generally linking the use of the abstract idea to a particular technological environment.  The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The following limitations are unclear:
     As to claim 1, line 12, the recitation of “the software module” renders the claims unclear.  More specifically, the preamble established a plurality of discrete software modules and subsequently refers to “each” of the plurality of discrete particular software module being selected [line 11].  For examination purpose, the examiner is treating all instances of “the software module” from lines 1-9 as referring to a respective software module of the plurality of discrete software modules, “each software module” as --each of the plurality of discrete software modules--, and “the software module” in line 12-13 is treated as --the selected software module-- for the remainder of this office action.  
As to claims 2-13 and 15, these claims are rejected for the same reason as claim 1 above.  Furthermore, all instances of “the software module” are treated as referring to a respective software module of the plurality of discrete software modules in the preamble of claim 1 for the remainder of this office action.
As to claim 14, this claim is rejected for the same reason as claim 1 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2014/0358825 to Phillipps et al. (hereafter Phillipps) in view of US PG Pub. 2016/0057041 to Gupta et al. (hereafter Gupta).
Phillipps and Gupta were cited in applicant’s IDS filed on 11/11/19.

As to claim 1, Phillipps teaches the invention substantially as claimed including a computer implemented method of executing a plurality of discrete software modules [executing instances of results modules, paragraph 44, lines 2-10; paragraph 46] each comprising a machine learning algorithm as an executable software component configurable to approximate a function relating a domain data set to a range data set [machine learning module of results module learn from or train input data, apply the learning or training to provide results or analysis for subsequent data, paragraph 46; Fig. 2B, 61, 73-75, 0079, 92], a data store [data repository 406 of a machine learning module of a results module, Figs. 2B and 4; paragraph 117, lines 12-4], and a message handler as an executable software component arranged to receive input data and communicate output data for the software module, wherein the message handler is adapted to determine domain parameters for the machine learning algorithm based on the input data and to generate the output data based on a result generated by the machine learning algorithm [results module and/or components/modules within the results module receiving input identifying an 
receiving a request for a machine learning task [request machine learning ensembles to make analysis requests, paragraph 46, lines 1-4];  
selecting a software module from the plurality of software modules for the machine learning task [client in communication with by providing inputs to a particular result module of one or more results modules, paragraph 44, lines 2-12; paragraph 45;  see also claim 7 of displaying a suggested recommendation].

Phillipps does not specifically teach each software module having associated a metric of resource utilization by the software module and that the selecting of the software module from a plurality of software modules for the machine learning task based on the associated metric of resource utilization.  However, Phillipps disclosed the concern for system capability in performing a machine learning task based on resource requirement of the task and resource availability/capability of the system in performing the task [paragraphs 121-122].  Furthermore, Gupta teaches VMs or software entities having associated resource utilization metrics such that the associated resource utilization metrics determines whether the VM gets scale in or out of a tier of a multi-tier application or namely being selected or not selected to service requests [paragraph 35-38 and 46-48] 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include resource metrics in determining selection of software module in performing requests of Gupta in Phillipps’ selection of software module in performing machine learning tasks to achieve the predictable result of ensuring system capability such as the sufficiency of resources in performing the task/request as being considered by Gupta [abstract; paragraph 20] and Phillipps [paragraphs 121-122]  .
 
As to claim 2, Phillipps as modified teaches the invention substantially as claimed including wherein the metric of resource utilization includes a measure of resource utilization by the software module in a period of time [operational metrics including resource utilization metrics being reported periodically, Gupta, paragraph 32, lines 1-11].  

As to claim 3, Phillipps as modified teaches the invention substantially as claimed including wherein the metric of resource utilization includes a volume of machine learning tasks performed by the software module in a period of time [capability to perform a number requests to meet a SLA time, Gupta, paragraph 21, lines 6-19].  

As to claim 4, Phillipps as modified teaches the invention substantially as claimed including wherein the selecting is performed based on a load-balancing algorithm [response of load balancer, Gupta, paragraph 21].  

As to claim 5, Phillipps as modified teaches the invention substantially as claimed including wherein the load-balancing algorithm is one of: a round-robin algorithm; a least-connection algorithm; a failover algorithm; or a response-time algorithm [Gupta, paragraph 21].  

As to claim 6, Phillipps as modified teaches the invention substantially as claimed including wherein each software module is a software object having functional methods and attributes [Phillipps, paragraph 30, lines 1-6; paragraph 51, lines 1-7].  

As to claim 7, Phillipps and Gupta do not specifically teach wherein each software module in execution is serializable for communication of the software module in a state of operation.  However, serialization of software component is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known process of translating a software module for porting to different platforms over a network to extend the capability of the receiving platform.

As to claim 8, Phillipps as modified teaches the invention substantially as claimed including wherein the input data includes an indication of a type of input data including one or more of: training data or non-training data [Phillipps, paragraph 114, lines 1-3].  

As to claim 9, Phillipps does not specifically teach wherein the input data includes training data including an indication of a state of one or more training examples as a positive training example or a negative training example.  However, Phillipps disclosed generate learned functions based on training data and from different machine learning classes, models or algorithms such as logistic regression, a method commonly used for binary classification [paragraph 118-119].  Furthermore, used of positive and negative training examples are well known in machine learning such in that of a binary classifier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known 

 As to claim 10, Phillipps as modified teaches the invention substantially as claimed including wherein the input data includes training data including an indication of a result associated with the training data [Phillipps, paragraphs 46, 115-118].  

As to claim 11, Phillipps as modified teaches the invention substantially as claimed including wherein the range data set includes one or more of: one or more classifications of data input to a machine learning algorithm; one or more clusters associated with data input to a machine learning algorithm; or one or more values of dependent variables for data input to a machine learning algorithm [Phillipps, paragraphs 46, 92, 116 and 118-119].  

As to claim 12, Phillipps and Gupta do not specifically teach wherein each of the software modules is encrypted.  However, encrypting information is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known process to ensure privacy and security of information.

As to claim 13, Phillipps as modified teaches the invention substantially as claimed including further comprising providing a load-balancing component communicating with each of the software modules via a communication channel to perform the selecting [Gupta, paragraph 21].

As to claim 14, this claim is rejected for the same reason as claim 1 above.  Furthermore, Phillipps as modified teaches a processor and memory storing computer program code [apparatus, hardware and software embodiment including computer readable program code embodied in computer readable media including memories executed by various type of processor, Phillipps, paragraphs 28-34]. 

As to claim 15, this claim is rejected for the same reason as claims 1 and 14 above.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent 10,726,356 teaches a machine learning service component selecting a particular algorithm due to low resource consumption [paragraph 21, line 66-paragraph 22, line 4].
Wikipedia definition of Serialization and Binary Classification.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
/QING YUAN WU/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        





/SEEMA S RAO/Director, Art Unit 2100